Name: Commission Regulation (EEC) No 3656/83 of 23 December 1983 laying down detailed rules for the application of the import arrangements in 1984, 1985 and 1986 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /32 Official Journal of the European Communities 24. 12. 83 COMMISSION REGULATION (EEC) No 3656/83 of 23 December 1983 laying down detailed rules for the application of the import arrangements in 1984 , 1985 and 1986 for products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand laid down are not exceeded or to provide for a differ ­ ent rate of security from the rate indicated in Commis ­ sion Regulation (EEC) No 2042/75 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 604/83 of 14 March 1983 on the import system applicable in 1983 to 1986 to products falling within subheading 07.06 A of the Common Customs Tariff and amend ­ ing Regulation (EEC) No 950/68 on the Common Customs Tariff (3), arid in particular Article 2 thereof. Whereas Regulation (EEC) No 604/83 laid down for 1984, 1985 and 1986 a 6 % ad valorem ceiling on the import levy for certain quantities of products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand ; Whereas the issuing of import licences conferring the right to effect imports attracting a levy of not more than 6 % ad valorem should be governed by special rules in order to allow correct application of the provi ­ sions of Regulation (EEC) No 604/83 , with the parti ­ cular aim of ensuring that the quantities laid down are not exceeded ; whereas such application requires, in respect of most of the products covered by subheading 07.06 A, certain derogations from Commission Regu ­ lation (EEC) No 3183/80 (4), as last amended by Regu ­ lation (EEC) No 49/82 0 ; Whereas, however, certain of the products covered by subheading 07.06 A are intended for human consump ­ tion and not for use in feeding animals ; whereas, for the products in question , which are imported in very small quantities, it is not necessary to apply a number of the provisions aimed at ensuring that the quantities HAS ADOPTED THIS REGULATION : Article 1 The arrangements provided for in Article 1 of Regula ­ tion (EEC) No 604/83 shall apply to products falling within subheading 07.06 A of the Common Customs Tariff and originating in non-member countries other than Thailand, imported under cover of import licences issued in accordance with this Regulation . The quantities for which licences shall be issued each year during 1984, 1985 and 1986 may not exceed :  for each country or group of countries indicated in Article 1 (b) and (c) of Regulation (EEC) No 604/83 , the quantities referred to in that provision ,  for the group of countries indicated in Article 1 (d) of Regulation (EEC) No 604/83, the quantities provided for by the Council Regulations adopted pursuant to that provision . TITLE I Import arrangements for products falling within subheading 07.06 A of the Common Customs Tariff and intended for use in animal feed Article 2 1 . i Applications for import licences for each of the years 1984, 1985 and 1986 may be lodged with the authorities of the 'Member States from mid-December provided that their period of validity commences during the following January. 2 . Member States shall notify the Commission by telex of the names of importers, the quantities applied for and their origin , not later than the Thursday of the week following the week in which the application was made . / (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 164, 14 . 1 . 1982, p. 1 . O OJ No L 72, 18 . 3 . 1983 , p . 3 . (4) OJ No L 338 , 13 . 12 . 1980, p . 1 O OJ No L 7, 12 . 1 . 1982, p . 7 . (6) OJ No L 213, 11 . 8 . 1975, p. 5 . 24. 12. 83 Official Journal of the European Communities No L 361 /33 3 . Not- later than the Friday of the week following the week of notification referred to in paragraph 2 the Commission shall , where necessary in proportion to the applications, fix the quantities for which licences are to be issued for each country or group of countries mentioned in Article 1 of Regulation (EEC) No 604/83 . 4. In respect of products falling within subheading 07.06 A of the Common Customs Tariff, the applicant may indicate in his application for an import licence, subheading 07.06 A I and subheading 07.06 A II . Both subheadings indicated in the application shall be entered on the licence . Article 3 Licences shall carry one of the following entries in section 20 (a) :  'Amount to be levied : 6 % ad valorem ,  'Importafgift : 6 % af vÃ ¦rdien ,  'Zu erhebende AbschÃ ¶pfung : 6 % des Zollwerts , The licence shall carry with it the obligation to import from that country. 2 . By way of derogation from Article 8 (4) of Regu ­ lation (EEC) No 3183/80 , the quantity released for free circulation may not be higher than that shown in sections 10 and 11 of the import licence and the figure '0 ' shall be entered accordingly in section 22 of the licence . TITLE II Import arrangements for products falling within subheading 07.06 A of the Common Customs Tariff and intended for human consumption Article 6 For imports of products falling within subheading 07.06 A of the Common Customs Tariff and listed under their various descriptions in the Annex : (a) applications for licences and the licences them ­ selves shall show :  in section 7, one or more of the descriptions given in the Annex,  in section 8 , the number of the tariff subhead ­ ing preceded by 'ex'. The licence may be used only for the products indicated thereon ; (b) Articles 2(1 ), 3 and 5 shall be applicable . TITLE III General and final provisions Article 7 The period of validity of the licences referred to in Titles I and II issued in 1984, 1985 and 1986 respec ­ tively may not exceed 31 December of each of these years . Article 8 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.  'Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ±',  'PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem ,  'Prelievo da riscuotere : 6 % ad valorem ,  'Toe te passen heffing : 6 % ad valorem . Article 4 By way of derogation from Article 12 ( 1 ) of Regulation (EEC) No 2042/75, the rate of security in connection with the import licences provided for in this Title shall be 15 ECU per tonne . Where, as a result of application of Article 2 (3), the quantity for which the licence is issued is lower than the amount applied for, the security corresponding to the difference shall be released . Article "&gt; 1 . Imports licence applications and licences issued shall show in section 14 the name of the non-member country from which the product in question originates . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 December 1983 . For the Commission Poul DALSAGER Member of the Commission 24. 12 . 83No L 361 /34 Official Journal of the European Communities ANNEX 1 . Colocasia Esculenta (L) Schott var. antiquorum (Schott .) Hubbard and Rehd nampi taro tallas old cocoyam dasheen , eddoe 2 . Xanthosoma sagitifolium (Schott) tiquisque ' tajer tannia yautia new cocoyam 3. Dioscorea spp name , igname yam